                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


DADRAIN BANKS                                                                  PLAINTIFF


v.                             No: 4:19-cv-00297 JM-PSH


PULASKI COUNTY SHERIFF’S OFFICE                                               DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 30th day of May, 2019.


                                                   UNITED STATES DISTRICT JUDGE
